50 F.3d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Calvin James KELLY, Plaintiff-Appellant,v.UNITED STATES of America;  Federal Bureau of Investigation;D. Phillip Ponder, Special Agent, Federal Bureau ofInvestigation;  Emmett Scott, Special Agent, Federal Bureauof Investigation, Winchester, Virginia;  Dale Laing, SpecialAgent, Federal Bureau of Investigation, Defendants-Appellees.
No. 94-7288.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 19, 1995.Decided:  Feb. 21, 1995.

Calvin James Kelly, Appellant Pro Se.
John Francis Corcoran, Office of the United States Attorney, Roanoke, VA, for Appellees.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his Bivens complaint.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Kelly v. United States, No. CA-93-778-R (W.D.Va. Oct. 20, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)